DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 6, filed 20 September 2022, in view of the amendment with respect to the title have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 6, filed 20 September 2022, in view of the amendment with respect to the title have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see pages 6-7, filed 20 September 2022, in view of the amendments with respect to the claims have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. 
Applicant’s arguments with respect to the prior art rejection of claim(s) 16-17, 19-20, 22-24, 26-27, and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17, 19-20, 22-24, 26-27, and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. US 2022/0116247 A1 (hereinafter referred to as “Sengupta”) on the basis of US Provisional Application 62/739,052 in view of 3GPP TS 38.212 V15.2.0 (hereinafter referred to as “3GPP”). Note 3GPP was cited by the applicant in the IDS received 22 December 2020.
As to claims 16 and 23, Sengupta teaches a user equipment (UE) (¶120; figure 6: UE 101), comprising:
a transceiver which, in operation, receives, on a physical downlink control channel (PDCCH), downlink control information (DCI), the DCI including one or more indicators relating to one or more transmission parameters and a transmission configuration indication (TCI) field (¶¶14, 49, and 120; figure 6: RF circuitry receives DCI on PDCCH, the DCI including DMRS port parameters/QCL parameters/etc. and TCI field); and
circuitry which, in operation, determines, based on the one or more indicators and on a configuration indicated by the TCI field, the one or more transmission parameters (¶¶49, 120, 123, and 130; figure 6: baseband circuitry determines one or more DM-RS port groups based on the DMRS port parameters/QCL parameters/etc. indicated by the TCI field);
wherein
the transceiver, in operation, performs transmissions or receptions using the one or more transmission parameters for the transmissions or receptions (¶¶3, 14, 49, 120, and 123; figure 6: receive DM-RS on PDSCH according to the DMRS port parameters/QCL parameters/etc. indicated by the TCI field to perform channel estimation),
the one or more transmission parameters are determined in a case the configuration indicated by the TCI field is for a single state (¶¶14 and 67-73: under the Multi-DCI Multi-TRP Transmission Scheme, the TCI field indicates a single TCI state corresponding to a DCI from a single TRP scheduling PDSCH to be sent from the single TRP and the DMRS parameters are determined according to the specific TCI),
the one or more transmission parameters are determined in a case the configuration indicated by the TCI field is for multiple states (¶¶14 and 55-66: under the Single-DCI Multi-TRP Transmission Scheme, the TCI field indicates multiple TCI states corresponding to a DCI from a single TRP scheduling PDSCH to be sent from multiple TRPs and the DMRS parameters are determined according to the multiple TCI).
Although Sengupta teaches “A user equipment…the one or more transmission parameters are determined in a case the configuration indicated by the TCI field is for a single state, the one or more transmission parameters are determined in a case the configuration indicated by the TCI field is for multiple states,” Sengupta does not explicitly disclose “in reference to a first table,” “in reference to a second table,” and “values of some entries included in the second table are included in the first table”.
However, 3GPP teaches the one or more transmission parameters are determined in reference to a first table in a case the configuration indicated by the TCI field is for a single state (§7.3.1.1.2, Table 7.3.1.1.2-8: value in TCI field indicates number of DMRS CDM group(s) without data and DMRS port for receiving DMRS on PDSCH for a single state TCI),
the one or more transmission parameters are determined in reference to a second table in a case the configuration indicated by the TCI field is for multiple states (§7.3.1.2.1, Table 7.3.1.2.2-1: value in TCI field indicates number of DMRS CDM group(s) without data and DMRS port(s) for receiving DMRS on PDSCH for a multiple state TCI), and
values of some entries included in the second table are included in the first table (§7.3.1.1.2, Table 7.3.1.1.2-8 and §7.3.1.2.1, Table 7.3.1.2.2-1: some of the entries included in the second table are included in the first table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Sengupta by including “in reference to a first table,” “in reference to a second table,” and “values of some entries included in the second table are included in the first table” as taught by 3GPP because it provides Sengupta’s apparatus with the enhanced capability of utilizing the tables from the same 3GPP standard referenced by Sengupta (3GPP, §7.3.1.1.2, Table 7.3.1.1.2-8 and §7.3.1.2.1, Table 7.3.1.2.2-1).
	As to claims 17 and 24, Sengupta in view of 3GPP teaches the UE according to claim 16. Sengupta further teaches  wherein the one or more transmission parameters includes a value of DMRS (demodulation reference signal) antenna ports (¶60: DMRS antenna port(s) belonging to CDM-groups).
As to claims 19 and 26, Sengupta in view of 3GPP teaches the UE according to claim 16.
3GPP further teaches wherein a number of entries in the second table is larger than a number of entries in the first table (§7.3.1.1.2, Table 7.3.1.1.2-8 and §7.3.1.2.1, Table 7.3.1.2.2-1: more entries in second table than first table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Sengupta in view of 3GPP by including “wherein a number of entries in the second table is larger than a number of entries in the first table” as further taught by 3GPP for the same rationale as set forth in claim 16 (3GPP, §7.3.1.1.2, Table 7.3.1.1.2-8 and §7.3.1.2.1, Table 7.3.1.2.2-1).
As to claims 20 and 27, Sengupta in view of 3GPP teaches the UE according to claim 16.
3GPP further teaches wherein an entry modified or added in the second table relative to the first table indicates multiple DMRS (demodulation reference signal) antenna ports (§7.3.1.1.2, Table 7.3.1.1.2-8 and §7.3.1.2.1, Table 7.3.1.2.2-1: entries added to the second table relative to the first table indicate multiple DMRS ports).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Sengupta in view of 3GPP by including “wherein an entry modified or added in the second table relative to the first table indicates multiple DMRS (demodulation reference signal) antenna ports” as further taught by 3GPP for the same rationale as set forth in claim 16 (3GPP, §7.3.1.1.2, Table 7.3.1.1.2-8 and §7.3.1.2.1, Table 7.3.1.2.2-1).
As to claims 22 and 29, Sengupta in view of 3GPP teaches the UE according to claim 16. Sengupta further teaches wherein some values of the TCI field are used to indicate the single state, and other values of the TCI field are used to indicate the multiple states (¶¶14, 49, 55-73, 130-131, and 137: some TCI values indicate one-to-one mapping between the received DCI carrying the TCI and the TRP that will transmit the PDSCH and the associated DMRS port and some TCI values indicate a one-to-multiple mapping between the received DCI carrying the TCI and the TRPs that will transmit PDSCHs and the associated DMRS ports).
As to claim 30, Sengupta in view of 3GPP teaches the UE according to claim 16.
3GPP further teaches wherein the second table is enabled in a case one code word is enabled (§7.3.1.2.1, Table 7.3.1.2.2-1: one codeword enabled: codeword 0 enabled and codeword 1 disabled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Sengupta in view of 3GPP by including “wherein the second table is enabled in a case one code word is enabled” as further taught by 3GPP for the same rationale as set forth in claim 16 (3GPP, §7.3.1.1.2, Table 7.3.1.1.2-8 and §7.3.1.2.1, Table 7.3.1.2.2-1).
As to claim 31, Sengupta in view of 3GPP teaches the UE according to claim 16.
3GPP further teaches wherein the second table indicates a number of DMRS (demodulation reference signal) CDM (code division multiplexing) groups without data and indicates DMRS ports (§7.3.1.2.1, Table 7.3.1.2.2-1: number of DMRS CDM group(s) without data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Sengupta in view of 3GPP by including “wherein the second table indicates a number of DMRS (demodulation reference signal) CDM (code division multiplexing) groups without data and indicates DMRS ports” as further taught by 3GPP for the same rationale as set forth in claim 16 (3GPP, §7.3.1.1.2, Table 7.3.1.1.2-8 and §7.3.1.2.1, Table 7.3.1.2.2-1).
As to claim 32, Sengupta in view of 3GPP teaches the UE according to claim 16.
3GPP further teaches wherein the values of some entries in the second table relate to a single DMRS (demodulation reference signal) antenna port, and values of other entries in the second table relate to multiple DMRS antenna ports (§7.3.1.2.1, Table 7.3.1.2.2-1: some TCI values correspond to a single DMRS port and some TCI values correspond to multiple DMRS ports).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Sengupta in view of 3GPP by including “wherein the values of some entries in the second table relate to a single DMRS (demodulation reference signal) antenna port, and values of other entries in the second table relate to multiple DMRS antenna ports” as further taught by 3GPP for the same rationale as set forth in claim 16 (3GPP, §7.3.1.1.2, Table 7.3.1.1.2-8 and §7.3.1.2.1, Table 7.3.1.2.2-1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469